                          Case 20-17980-LMI                 Doc 50         Filed 09/02/20           Page 1 of 19




                                        UNITED STATES BANKRUPTCY COURT
                                         SOUTHERN DISTRICT OF FLORIDA
                                                www.flsb.uscourts.gov

      In re:

      SUGAR FACTORY LINCOLN ROAD, LLC,                                                  CASE NO.: 20-17980-LMI
                                                                                        Chapter 11
             Debtor.                                                                    Jointly Administered
      _____________________________________/
      In re:

      SUGAR FACTORY OCEAN DRIVE, LLC,                                                   CASE NO.: 20-17981-LMI
                                                                                        Chapter 11
                Debtor.
                                                                      /

                  DEBTOR’S MOTION: (I) TO APPROVE LICENSE PURCHASE
              AGREEMENT; (II) TO ASSUME AND ASSIGN EXECUTORY CONTRACT
              PURSUANT TO 11 U.S.C. § 365(a); AND (III) FOR ORDER AUTHORIZING
            SALE OF PROPERTY PURSUANT TO 11 U.S.C. § 363 AND RELATED RELIEF

                Debtor and Debtor-in-Possession, SUGAR FACTORY OCEAN DRIVE, LLC, by and

      through undersigned counsel and pursuant to 11 U.S.C. §§ 105, 363 and 365 and Fed. R. Bankr.

      P. 2002, 6004, 6006 and 9014, file this motion (“Motion”) for an order: (a) approving the License

      Purchase Agreement (“LPA”) between the Debtor and Barry Cohen (the “Purchaser”), attached

      as Exhibit “A”; (b) authorizing the Debtor’s sale of all right, title and interest in, to and under its

      Liquor License, defined below, to be sold to the Purchaser under the LPA, free and clear of all

      liens, claims, encumbrances and other interests (the “Sale Transaction”); (c) approving the

      Debtor’s assumption of a certain executory contract under the LPA pursuant to 11 U.S.C. § 365,

      and fixing any cure amounts relating thereto, and authorizing Debtor’s payment of same – although

      no such cure requirements are known at this time; (d) authorizing the Debtor’s assignment of its

      Liquor License to the Purchaser; (e) affording the Purchaser the status of a good faith purchaser

      and entitling the Purchaser to the protections of 11 U.S.C § 363(m); and, (f) otherwise authorizing




Aaronson Schantz Beiley P.A. | One Biscayne Tower, Suite 3450 | 2 South Biscayne Boulevard | Miami, Florida 33131 | 786.594.3000 | Fax 305.675.3880
                          Case 20-17980-LMI                 Doc 50          Filed 09/02/20          Page 2 of 19




      the Debtor to enter into the Sale Transaction contemplated by the LPA. In support of this Motion,

      Debtor states as follows:

                                                        Preliminary Statement

                1.         The Debtor was formed in or about 2014 to build-out and operate a licensed “Sugar

      Factory” establishment, which are brasserie-style sidewalk cafés that include a restaurant, bar and

      candy shop under one roof. This Sugar Factory cafe was located in Miami-Dade County in the

      Victor Hotel in Miami Beach, FL.

                2.         Debtor’s Sugar Factory cafe operated under license from Sugar Factory, LLC, and

      also held an alcoholic beverage licenses (the “OD Liquor License”) issued by the State of Florida

      Department of Business and Professional Regulation, Division of Alcoholic Beverages and

      Tobacco.

                3.         Debtor operated its Sugar Factory cafe until May 31, 2020, when it closed its doors

      as a result of a member dispute, the COVID-19 pandemic, and other business difficulties which

      made continued operations impractical, if not impossible. At that time, Debtor surrendered its

      rented premises and contents to its landlord in exchange for a release and return of a $300,000

      security deposit and ceased all operations.

                4.         Debtor filed its voluntary petition for relief under Chapter 11 of the Bankruptcy

      Code on July 23, 2020 in order to reorganize through a liquidation of its assets.

                5.         Debtor has identified and procured an unrelated third-party purchaser of its OD

      Liquor License. As described in the attached signed LPA effective September 1, 2020, the

      Purchaser is prepared to purchase the OD Liquor License from Debtor for a gross purchase price

      of $135,000.00 (the “Purchase Price”). The Purchaser has placed a ten percent (10%) deposit

      ($13,500,000.00) into escrow with the Escrow Agent defined in the LPA.



                                                                        2
Aaronson Schantz Beiley P.A. | One Biscayne Tower, Suite 3450 | 2 South Biscayne Boulevard | Miami, Florida 33131 | 786.594.3000 | Fax 305.675.3880
                          Case 20-17980-LMI                 Doc 50          Filed 09/02/20          Page 3 of 19




                6.         By this Motion the Debtor seek an Order: (a) approving Debtor’s assumption of the

      OD Liquor License; (b) approving the LPA for the sale and assignment of the OD Liquor License

      to the Purchaser; (c) authorizing the sale and assignment of the OD Liquor License to the Purchaser

      free and clear of all liens, claims, encumbrances and other interests pursuant to 11 U.S.C. §§ 363(b)

      and (f) and Fed. R. Bankr. P. 6004(c) and 9014; and, (d) affording the Purchaser the protections

      of a good faith purchaser granted by 11 U.S.C. § 363(m).

                7.         The material terms of the LPA, subject to Court approval, are as follows:

                           a.        The Purchaser will pay the Purchase Price in cash at Closing, which will

                include the payoff and satisfaction of the secured loan from CLS Investments of Oregon,

                LLC c/o Provantage Group, LLC (the “Lender” – listed in Debtor’s Schedule E under

                Provantage Group, LLC) in the amount of $123,368.66, with the net balance of $11,631.34

                to Debtor’s bankruptcy estate (the “Sale Proceeds”), to acquire the Debtor’s interest in the

                OD Liquor License;

                           b.        The Debtor, after assuming the OD Liquor License, will sell, assign and

                transfer the OD Liquor License to the Purchaser.

                           c.        The Purchaser will acquire the OD Liquor License free and clear of all liens,

                claims and encumbrances pursuant to 11 U.S.C. §§ 363(b) and (f) and Bankruptcy Rules

                6004(c) and 9014.

                           d.        The Debtor warranties and represents that the individual signing the LPA

                on behalf of the Debtor has authority to bind the Debtor to the agreements set forth therein.

                           e.        The proposed sale of the OD Liquor License pursuant to the LPA is a

                material component of the Debtor’s plan to exit Chapter 11 through a liquidating plan, and

                although such plan(s) has not yet been filed, the proposed Sale Transaction as well as the



                                                                        3
Aaronson Schantz Beiley P.A. | One Biscayne Tower, Suite 3450 | 2 South Biscayne Boulevard | Miami, Florida 33131 | 786.594.3000 | Fax 305.675.3880
                          Case 20-17980-LMI                 Doc 50          Filed 09/02/20          Page 4 of 19




                proposed sale of Sugar Factory License Agreements [ECF 47] will help to satisfy a

                significant portion of the Debtor’s outstanding debts.

                                                                Jurisdiction

                8.         This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334.

      and 11 U.S.C. § 363(b) and (f). This is a core proceeding pursuant to 28 U.S.C. § 157.

                9.         Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

                10.        Relief is requested herein pursuant to 11 U.S.C. § 363(b) and (f) of Title 11 of the

      United States Code (the "Bankruptcy Code") and Rules 6004 and 9019 of the Federal Rules of

      Bankruptcy Procedure (the "Bankruptcy Rules").

                                              Procedural and Factual Background

                11.        Debtor filed its voluntary petition for relief under Chapter 11 of the Bankruptcy

      Code on July 23, 2020. [OD ECF 1].

                12.        Debtor is a Nevada limited liability company organized in or about January, 2014

      and duly registered with the State of Florida to build-out and operate a licensed brasserie-style

      sidewalk café restaurant, bar and candy shop under the “Sugar Factory” brand. Debtor is owned

      equally by Sugar Factory Ocean Drive Holding, LLC and Miami Shore, LLC.

                13.        Debtor acquired its Sugar Factory and OD Liquor License from the prior owner-

      operator, Robert Azinian, who transferred all interests in the Sugar Factory entities to the Debtor

      following a dispute which included the unauthorized assignment/transfer of interests to Jayant

      Viradia and other third parties without the express written consent of Sugar Factory, LLC and in

      violation of their agreements.

                14.        Debtor operated its restaurant until it closed its doors and ceased operations, as

      detailed above.



                                                                        4
Aaronson Schantz Beiley P.A. | One Biscayne Tower, Suite 3450 | 2 South Biscayne Boulevard | Miami, Florida 33131 | 786.594.3000 | Fax 305.675.3880
                          Case 20-17980-LMI                 Doc 50          Filed 09/02/20          Page 5 of 19




                15.        For the past many months, the non-managing Member of the Debtor, as well as

      their common principal and spouse (the “Viradia Parties”) have sought and received the Debtor’s

      financials in an effort to attempt to frame a complaint and causes of action against the Debtor, the

      Managing Member, the Manager and her spouse, which have been or would be met with

      counterclaims against the Viradia Parties for breaches of contract, tortious interference, abuse of

      process, and/or frivolous litigation claims, among others.

                16.        For these and other reasons and in a global effort to restore order out of chaos, the

      Debtor’s common Manager made the decision, as authorized by the Debtor’s organizational

      documents and the law and based upon good, sufficient and sound business purposes and

      justification to liquidate the remaining assets of the Debtor through a Ch. 11 reorganization and,

      in turn, realize the maximum return on the sale of those assets to bring significant money into the

      bankruptcy estate for the benefit of all creditors.

                17.        No cure costs are due under the OD Liquor License, therefore, the Debtor is able to

      assume the OD Liquor License without default or cure costs being incurred by the bankruptcy

      estate, thereby allowing the Sale Transaction to be consummated and completed upon Court

      approval.

                18.        The LPA was negotiated, proposed, and entered into by the Debtor and the

      Purchaser without collusion, in good faith, and from arm’s-length bargaining positions. Neither

      the Debtor, its insiders and affiliates, nor the Purchaser or his agents have engaged in any conduct

      that would cause or permit the LPA or any part of the Sale Transaction to be avoided or subject to

      avoidance under the Bankruptcy Code.

                19.        The Purchaser is a good faith purchaser as defined by the Bankruptcy Code and, as

      such, the Purchaser is entitled to all of the protections afforded thereby.



                                                                        5
Aaronson Schantz Beiley P.A. | One Biscayne Tower, Suite 3450 | 2 South Biscayne Boulevard | Miami, Florida 33131 | 786.594.3000 | Fax 305.675.3880
                          Case 20-17980-LMI                 Doc 50          Filed 09/02/20          Page 6 of 19




                                         Relief Requested and Memorandum of Law

                20.        By this Motion, the Debtor seeks an Order: (a) approving the LPA between the

      Debtor and the Purchaser; (b) authorizing the Debtor’s sale of all right, title and interest in, to and

      under the OD Liquor License to the Purchaser free and clear of all liens, claims, encumbrances

      and other interests; (c) approving the Debtor’s assumption of the OD Liquor License pursuant to

      11 U.S.C. § 365; (d) authorizing the Debtor’s assignment of the OD Liquor License to the

      Purchaser; (e) affording the Purchaser the status of a good faith purchaser and entitling the

      Purchaser to the protection of 11 U.S.C § 363(m); and (f) otherwise authorizing the Debtor to enter

      into the transaction contemplated by the LPA.

                A.         The Debtor is entitled to assume the OD Liquor License pursuant to 11 U.S.C.
                           § 365(a).

                This Court should permit the Debtor to assume the OD Liquor License because it is an

      executory contract, and such assumptions will significantly benefit the Debtor’s bankruptcy estate.

      The ability to assume an executory contract is governed by Section 365(a) of the Bankruptcy Code,

      which provides that a debtor, “subject to the court’s approval, may assume or reject any executory

      contract or unexpired lease of the debtor.” See 11 U.S.C. § 365(a). The ability of a debtor to

      assume an executory contract is limited by Section 365(b) of the Bankruptcy Code when an

      executory contract is in default. In such cases, the debtor must cure any existing default,

      compensate the non-debtor party to the contract for any actual pecuniary loss, and provide

      adequate assurances of future performance before any assumption can occur. See 11 U.S.C. §

      365(b). Here, no default has occurred under the OD Liquor License and/or the Lender has not

      declared a default, and thus there is no impediment to the Debtor’s assumption of the OD Liquor

      License and no cure is necessary.




                                                                        6
Aaronson Schantz Beiley P.A. | One Biscayne Tower, Suite 3450 | 2 South Biscayne Boulevard | Miami, Florida 33131 | 786.594.3000 | Fax 305.675.3880
                          Case 20-17980-LMI                 Doc 50          Filed 09/02/20          Page 7 of 19




                The term “executory contract” is not defined in the Bankruptcy Code, but the majority of

      courts to address the issue have adopted the definition espoused by Professor Vern Countryman,

      which defines an executory contract as “an agreement in which ‘the obligation of both the bankrupt

      and the other party are so far unperformed that the failure of either to complete performance would

      constitute a material breach excusing performance of the other.’” See In re Chira, 367 B.R. 888,

      894 (Bankr. S.D. Fla. 2007). Other courts have adopted a less restrictive definition called the

      “functional approach” that analyzes not whether obligations remain unperformed by both parties

      to an agreement, but whether rejection or assumption of such agreement will bring a benefit to the

      bankruptcy estate. See In re Gen. Dev. Corp., 84 F.3d 1364, 1374 (11th Cir. 1996).

                Here, the OD Liquor License is an executory contract because ongoing material obligations

      exist between the Debtor and Lender. The OD Liquor License is not in default and has not expired

      and/or no default or termination has been declared by the Lender, who is fully aware of this

      bankruptcy proceeding, and is agreeable to Debtor’s assumption of the OD Liquor License and

      subsequent sale and assignment of that license to the Purchaser and payoff, as evidenced by their

      consent and approval attached to the LPA. There is no valid reason to deny the Debtor’s ability to

      assume the OD Liquor License pursuant to Section 365(a) of the Bankruptcy Code and the

      assumption will benefit the Debtor’s estate, and therefore this relief should be granted.

                B.         The Debtor is justified in selling the OD Liquor License pursuant to 11
                           U.S.C. § 363(b).

                           i.        Section 363(b).

                In addition to permitting the Debtor to assume the OD Liquor License, this Court should

      authorize the sale of the OD Liquor License to the Purchaser pursuant to Section 363(b)(1) of the

      Bankruptcy Code because the sale is in the best interest of the Debtor and its creditors, maximizes

      the value of the OD Liquor License for the benefit of the Debtor’s bankruptcy estate, and is


                                                                        7
Aaronson Schantz Beiley P.A. | One Biscayne Tower, Suite 3450 | 2 South Biscayne Boulevard | Miami, Florida 33131 | 786.594.3000 | Fax 305.675.3880
                          Case 20-17980-LMI                 Doc 50          Filed 09/02/20          Page 8 of 19




      justified by legitimate business purposes. Section 363(b) of the Bankruptcy Code provides, in

      pertinent part, that a debtor, “after notice and a hearing, may use, sell or lease, other than in the

      ordinary course of business, property of the estate.” 11 U.S.C. § 363(b)(1). The Bankruptcy Code

      does not specify a standard for determining when approving a sale of property under Section

      363(b) is appropriate. In lieu of a statutory guideline, however, courts have determined that 363

      sales outside the ordinary course of a debtor’s business are proper when there is an “articulated

      business justification, other than appeasement of major creditors,” that supports such action. See,

      e.g., Comm. of Equity Sec. Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063, 1070 (2d

      Cir. 1983); see also Inst’l Creditors of Cont’l Airlines, Inc. v. Cont’l Airlines, Inc. (In re Cont’l

      Airlines), 780 F.2d 1223, 1225-26 (5th Cir. 1986).

                           ii.       The “Business Justification” Rule and other 363 Standards.

                The rule adopted by the Lionel court requires that a judge determining a § 363(b)

      application expressly find, from the evidence presented before him/her at the hearing, a good

      business reason to grant such an application.1 Id. at 1071. In the Eleventh Circuit, the business

      judgment rule is a “policy of judicial restraint born of the recognition that directors are, in most

      cases, more qualified to make business decisions than are judges.” See Intl Ins. Co. v. Johns, 874

      F.2d 1447, 1458 n. 20 (11th Cir. 1989). Taking this policy into account, therefore, “[w]here a

      debtor articulates a reasonable basis for its business decisions (as distinct from a decision made

      arbitrarily or capriciously), courts will generally not entertain objections to the Debtor’s conduct.”




      1
        The Lionel court offered a non-exclusive list of relevant factors that a bankruptcy court might consider in ruling on
      a § 363 sale motion, including: the proportionate value of the asset to the estate as a whole, the amount of elapsed time
      since the filing of the bankruptcy case, the likelihood that a plan of reorganization will be proposed and confirmed in
      the near future, the effect of the proposed disposition on the Debtor’s future plans of reorganization, the proceeds to
      be obtained from the disposition vis-a-vis any appraisals of the property, which of the alternatives of use, sale or lease
      the proposal envisions, and whether the asset is increasing or decreasing in value. In re Lionel Corp., 722 F.2d 1063,
      1071.


                                                                        8
Aaronson Schantz Beiley P.A. | One Biscayne Tower, Suite 3450 | 2 South Biscayne Boulevard | Miami, Florida 33131 | 786.594.3000 | Fax 305.675.3880
                          Case 20-17980-LMI                 Doc 50          Filed 09/02/20          Page 9 of 19




      See Comm. of Asbestos-Related Litigants v. Johns-Manville Corp. (In re Johns-Manville Corp.),

      60 B.R. 612, 616 (Bankr. S.D.N.Y. 1986) (citation omitted). Accordingly, where a debtor’s basis

      for selling an asset outside the ordinary course meets the requirements of the business judgment

      rule, the sale in question should be approved by the court and authorized pursuant to Section

      363(b).

                In addition to espousing a sound business justification, a debtor should also reflect

      satisfaction of the elements necessary for approval of a Section 363 sale in a Chapter 11 case,

      which are that the proposed sale is fair and equitable, that there is a good business reason for

      completing the sale, and the transaction is proposed in good faith. Matter of Phoenix Steel Corp.,

      82 B.R. 334, 335-336 (Bankr. D. Del. 1987). In addition to these factors, some courts will look as

      well at whether the proposed transaction is an “arms-length” transaction, and whether it has been

      given adequate marketing. In re Wilde Horse Enterprises. Inc., 136 B.R. 830, 841 (Bankr. C.D.

      Cal. 1991).

                Courts consistently approve sales outside of the ordinary course where the sale was in the

      best interest of the estate even if the debtor has not yet proposed a plan of reorganization. See e.g.,

      In re Burke Mountain Recreation, Inc., 56 B.R. 72 (Bankr. D. Vt. 1985) (approving sale of parcel

      of real property which comprised only portion of debtor’s estate, where case pending for seven

      months, disclosure statement and development plan had been filed, and sale proceeds would

      provide working capital for debtor to open for winter ski season); see also Phoenix Steel Corp., 82

      B.R. at 336 (Bankr. D. Del. 1987) (approving “arms-length” sale of equipment for “fair and

      equitable” price after extensive advertising of sale of plant resulted in only two offers received,

      one in which financing contingency failed); see also In re New Era Resorts, LLC, 238 B.R. 381,

      387 (Bankr. E.D. Tenn. 1999) (“sound business purpose” dictated approval of sale where



                                                                        9
Aaronson Schantz Beiley P.A. | One Biscayne Tower, Suite 3450 | 2 South Biscayne Boulevard | Miami, Florida 33131 | 786.594.3000 | Fax 305.675.3880
                         Case 20-17980-LMI                 Doc 50         Filed 09/02/20            Page 10 of 19




      purchaser’s offer for Debtor’s real property was best possible price for asset and sale would benefit

      creditors).

                The present availability of a good business opportunity may also be in the best interests of

      the Chapter 11 estate:

                     [T]he real justification for authorizing the sale was the belief that the
                     property's value depended on whether a hotel could be built in time for the
                     World's Fair and that an advantageous sale after the opening of the World's
                     Fair seemed unlikely. Thus, the reason was not solely that a steel skeleton
                     was deteriorating, but rather that a good business opportunity was presently
                     available, so long as the parties could act quickly. In such cases therefore the
                     bankruptcy machinery should not straitjacket the bankruptcy judge so as to
                     prevent him from doing what is best for the estate.

      Committee of Equity Security Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063, 1069

      (2d Cir. 1983) quoting In re Sire Plan, Inc., 332 F.2d 497 (2d Cir.1964) (emphasis added).

                In the instant case, the LPA proposes an arms-length transaction between the Debtor and

      the Purchaser, an unrelated third-party, for the sale and purchase of a license which has limited

      marketability and requires the approval of the Lender.

                Moreover, the Purchase Price will generate funds for the bankruptcy estate that would not

      otherwise be realized. The proposed Purchase Price is fair and equitable and in line with the market

      in light of the limited demand caused by the current COVID-19 pandemic. Accordingly, sufficient

      evidence and cause exists to approve the LPA and authorize the Sales Transaction pursuant to

      Section 363(b), and this relief should be granted.

                C.         The Debtor is entitled to sell the OD Liquor License free and clear of liens and
                           other interests pursuant to 11 U.S.C. § 363(f).

                The Sales Transaction contemplates, and this Court should authorize, the sale of the OD

      Liquor License free and clear of all liens and other interests pursuant to 11 U.S.C. §§ 363(f) and




                                                                        10
Aaronson Schantz Beiley P.A. | One Biscayne Tower, Suite 3450 | 2 South Biscayne Boulevard | Miami, Florida 33131 | 786.594.3000 | Fax 305.675.3880
                         Case 20-17980-LMI                 Doc 50         Filed 09/02/20            Page 11 of 19




      Bankruptcy Rules 6004(c) and 9014, with all liens, claims and encumbrances, if any, to attach to

      the Sale Proceeds.

                Bankruptcy Code § 363(f) permits a Debtor to sell property free and clear of all liens,

      claims and encumbrances where: (1) applicable non-bankruptcy law permits the sale of such

      property free and clear of such interest; (2) such entity consents; (3) such interest is a lien and the

      price at which such property is to be sold is greater than the aggregate value of all liens on such

      property; (4) such interest is in bona fide dispute; or (5) such entity could be compelled, in a legal

      or equitable proceeding, to accept a money satisfaction of such interest. See 11 U.S.C. § 363(f).

                Under the circumstances of this case, it is clear that the Sales Transaction may proceed

      with the Purchaser acquiring the OD Liquor License free and clear of liens, claims, and

      encumbrances under Section 363(f)(2) and (f)(5) because the Lender has approved. Consequently,

      the Sale Transaction should proceed pursuant to Section 363(f), and the relief requested in this

      Motion should be granted.

                D.         The Purchaser is a good faith purchaser entitled to the protections of 11 U.S.C.
                           § 363(m).

                The Purchaser is an unrelated third-party that negotiated the LPA at arms-length with the

      Debtor. Accordingly, the Purchaser is entitled to the protections afforded to a good faith purchaser

      under Section 363(m) of the Bankruptcy Code.

                Section 363(m) provides that:

                           “The reversal or modification on appeal of an authorization under
                           subsection (b) or (c) of this section of a sale or lease of property does
                           not affect the validity of a sale or lease under such authorization to
                           an entity that purchased or leased such property in good faith,
                           whether or not such entity knew of the pendency of the appeal,
                           unless such authorization and such sale or lease were stayed pending
                           appeal.”




                                                                        11
Aaronson Schantz Beiley P.A. | One Biscayne Tower, Suite 3450 | 2 South Biscayne Boulevard | Miami, Florida 33131 | 786.594.3000 | Fax 305.675.3880
                         Case 20-17980-LMI                 Doc 50         Filed 09/02/20            Page 12 of 19




      See 11 U.S.C. § 363. And while the Bankruptcy Code does not contain a definition for “good

      faith,” courts addressing the issue have held that:

                           “The ‘good faith’ component of the test under § 363(m) speaks to
                           the equity of [the bidder's] conduct in the course of the sale
                           proceedings. Typically, the misconduct that would destroy a
                           purchaser's good faith status at a judicial sale involves fraud,
                           collusion between the purchaser and other bidders or the trustee, or
                           an attempt to take grossly unfair advantage of other bidders.”

      See In re Colony Hill Associates, 111 F.3d 269, 276 (2d Cir. 1997); see also In re Lorraine Brooke

      Assocs., Inc., Case No. 07-12641-BKC-AJC, 2007 WL 2257608 at *4 (holding that a proposed

      purchaser that was not an insider of the debtor and negotiated the proposed sales contract at arm’s

      length and in the absence of collusion was entitled to the protection of Section 363(m).

                The LPA is the result of good faith negotiation between the Debtor and the Purchaser and

      reflects a reasonable and effective means by which to sell the OD Liquor License and bring funds

      into the Debtor’s bankruptcy estate for the satisfaction of debt. Additionally, there is no evidence

      of fraud, collusion, or bad faith that would otherwise taint the validity of the proposed Sales

      Transaction. Thus, the Purchaser is a good faith purchaser as contemplated by the Bankruptcy

      Code and entitled to the protections afforded by Section 363(m). This relief, therefore, also should

      be granted.

                                                                 Conclusion

                The Debtor believes that for the reasons stated herein, the relief requested in this Motion

      should be granted in its entirety. The Debtor is entitled to assume the OD Liquor License because

      assumption is in the best interest of the Debtor’s estate, the Debtor’s creditors, and will assist the

      Debtor in satisfying its debts. Further, the Court should approve the LPA and the Debtor’s sale of

      the OD Liquor License free and clear of liens, claims, encumbrances and interests because the sale

      is in the best interests of the Debtor and its creditors, the Lender has approved the sale and transfer


                                                                        12
Aaronson Schantz Beiley P.A. | One Biscayne Tower, Suite 3450 | 2 South Biscayne Boulevard | Miami, Florida 33131 | 786.594.3000 | Fax 305.675.3880
                         Case 20-17980-LMI                 Doc 50         Filed 09/02/20            Page 13 of 19




      of the OD Liquor License to the Purchaser in exchange for a full payoff. Finally, the Purchaser

      should be granted the status of a good faith purchaser and afforded the protections of Section

      363(m) because the Purchaser is unrelated to the Debtor, the Purchase Price is fair and reasonable,

      and the LPA was negotiated at arms’ length, in good faith and in the absence of fraud or collusion.

                WHEREFORE Debtor and Debtor-in-Possession, SUGAR FACTORY OCEAN DRIVE,

      LLC, requests that the Court enter an Order: (a) permitting the Debtor to assume the OD Liquor

      License pursuant to 11 U.S.C. § 365; (b) approving the LPA; (c) authorizing the Debtor’s sale of

      the OD Liquor License to the Purchaser pursuant to 11 U.S.C. § 363(b), free and clear of all liens,

      claims, encumbrances and interests pursuant to 11 U.S.C. § 363(f); (d) affording the Purchaser the

      status of a good faith purchaser and entitling the Purchaser to the protection of 11 U.S.C § 363(m);

      and, (e) awarding any other and further relief appropriate under the circumstances.

                                                                              Respectfully submitted,

                                                                              Aaronson Schantz Beiley P.A.

                                                                              /s/ Steven L. Beiley
                                                                              Steven L. Beiley, Esq.
                                                                              Florida Bar Number: 912549
                                                                              One Biscayne Tower, Suite 3450
                                                                              2 South Biscayne Boulevard
                                                                              Miami, Florida 33131
                                                                              Telephone: 786-594-3000
                                                                              sbeiley@aspalaw.com
                                                                              Attorneys for Debtor

                                                  CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that all electronic notice parties were served this 2nd day of
      September, 2020, on all counsel of record or pro se parties who are authorized to receive
      electronically Notices of Electronic Filing in this bankruptcy case through the Court’s CM/ECF
      system, or by first class U.S. mail, postage prepaid, for all counsel or parties not authorized to
      receive electronically Notices of Electronic Filing or have not appeared in this case, including all
      creditors and notice parties.
                                                            /s/ Steven L. Beiley
                                                            Steven L. Beiley, Esq.


                                                                        13
Aaronson Schantz Beiley P.A. | One Biscayne Tower, Suite 3450 | 2 South Biscayne Boulevard | Miami, Florida 33131 | 786.594.3000 | Fax 305.675.3880
Case 20-17980-LMI   Doc 50   Filed 09/02/20   Page 14 of 19




           EXHIBIT A
      Case 20-17980-LMI   Doc 50   Filed 09/02/20   Page 15 of 19




1st
Case 20-17980-LMI   Doc 50   Filed 09/02/20   Page 16 of 19
Case 20-17980-LMI   Doc 50   Filed 09/02/20   Page 17 of 19
Case 20-17980-LMI   Doc 50   Filed 09/02/20   Page 18 of 19
Case 20-17980-LMI   Doc 50   Filed 09/02/20   Page 19 of 19
